DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 13 September 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 231 and 232 in Figs. 4, 5B, and 6 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0000578 to HENDRICKSON et al. (“HENDRICKSON”).
Regarding claims 1 and 12-14, HENDRICKSON (in Figs. 1-5 and associated text) discloses a laundry treating apparatus (10), comprising: 
a main body (12); 
a tub (16) located inside the main body; 
a drum (50) located inside the tub and configured to rotate; and 
a detergent supply apparatus (dispenser drawer 62 or 86) that is located at one side of the main body, that is configured to be inserted into or withdrawn from a front surface of the main body, and that is configured to supply laundry detergent to the tub, the detergent supply apparatus comprising:
a housing (60 or 82) defining an outer appearance of the detergent supply apparatus;
a storage container (64 or 92) that extends in a front-rear direction inside the housing and that is configured to store the laundry detergent;
a laundry detergent pump (66 or 94) located at a rear portion of the housing and configured to pump the laundry detergent stored in the storage container from the storage container to the tub; and
a sensor unit (68) configured to apply current toward an inside of the storage container to sense a remaining amount of the laundry detergent stored in the storage container (note resistivity sensor having a pair of electrodes in ¶ [0018]),
wherein the housing comprises an inclined lower surface (102) to move the laundry detergent, and a detergent input hole (104) disposed at one side of the lower surface of the housing and configured to communicate between the detergent supply apparatus and the tub (see Fig. 4),
wherein the housing comprises a lower side portion with a predetermined inclination toward the detergent input hole (see Fig. 4),
wherein a discharge port (158) is located at a rear portion of the storage container (92) and configured to discharge stored laundry detergent by operation of the laundry detergent pump (94), and wherein the laundry detergent flowing out through the discharge port is mixed with incoming wash water and moved toward the tub (see ¶ [0024] wherein water is diverted into housing 82 to mix and move detergent to the tub).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDRICKSON in view of CN 205313862 U to WANG.
Regarding claim 2, HENDRICKSON, supra, discloses the claimed invention including a sensor unit with electrode sensors for sensing remaining laundry detergent in a dispenser storage container.  HENDRICKSON does not expressly disclose the electrode configuration.  WANG discloses an art-related laundry detergent dispenser having a storage container (3) and a sensor unit for sensing remaining detergent in the storage container wherein the sensor unit comprises: a terminal (5) that protrudes from the main body toward the storage container; and an electrode sensor (61) located at a storage container lid portion that covers an upper portion of the storage container, wherein one side of the electrode sensor is configured to be in contact with the terminal to transmit the current to the laundry detergent stored in the storage container (see Figs. 3-4 of WANG). 
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute the electrode sensor unit of HENDRICKSON with the terminal and electrode configuration taught by WANG to yield the same and predictable results of sensing remaining detergent in a dispenser storage container of a washing machine.
Regarding claims 3-4, HENDRICKSON further discloses wherein the detergent supply apparatus further comprises: 
a wash water dispenser (84) located inside the main body, and above the housing based on the housing being inserted into the main body, wherein a bottom surface of the wash water dispenser is configured to face an upper portion of the storage container and to define a moving path of wash water flowing in the detergent supply apparatus (see Fig. 4 and associated text),
wherein the wash water dispenser comprises:
a dispenser cover (bottom half of 84) that includes a wash water passage (120) in a predetermined shape along a surface of the wash water passage to guide flow of wash water through a wash water inlet portion (at fluid diverter 96); and
a dispenser lid (top half of 84) coupled to the dispenser cover and configured to cover an upper portion of the dispenser cover.
Regarding claim 5, WANG further discloses wherein the sensor unit comprises a plurality of terminals (see plural terminal connectors 51 in Fig. 6) and a plurality of electrode sensors (see plural probes with terminal connectors 611 in Fig. 5), each terminal being paired with a respective electrode sensor to transmit the current to the laundry detergent stored in the storage container (note the plural paired connectors in Figs. 5-6).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDRICKSON in view of US 2016/0194813 to KURTKAYA et al. (“KURTKAYA”) or US D809,724 to YOON et al. (“YOON”) or US D828,661 to JOO et al. (“JOO”).
HENDRICKSON, supra, discloses the claimed invention including plural storage containers.  HENDRICKSON does not expressly disclose the claimed storage container configuration of claims 10-11 wherein the storage container comprises a first storage container and a second storage container that face each other at one side of the housing, and wherein a manual detergent dispensing unit is disposed between the first storage container and the second storage container and configured to enable manual supply of laundry detergent, wherein a third detergent container is located on the manual detergent dispensing unit and configured to guide the supply of laundry detergent.  However, storage container configurations in a detergent dispenser are known in the washing machine art.  For instance, KURTKAYA (in Fig. 2) teaches first and second storage containers (6) that face each other and include a detergent dispensing unit having a third detergent container (106) thereinbetween having a configuration capable of enabling manual supply of laundry detergent.  YOON (Fig. 8) and JOO (Fig. 1) teach similar detergent storage container configurations.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute one known detergent dispenser container configuration (such as that in HENDRICKSON) for another (such as that in KURTKAYA, YOON, or JOO) to yield the same and predictable results of providing plural storage containers to a washing machine dispenser.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711